                 Case 2:20-cr-00033-JCC Document 78 Filed 07/31/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0033-JCC
10                             Plaintiff,                     ORDER
11          v.

12   ATAKILTE BERHANE,

13                             Defendant.
14

15          This matter comes before the Court on the Government’s motion to strike the trial date
16   and to set a status conference (Dkt. No. 74). Defendant does not oppose the motion. (See Dkt.
17   No. 76 at 1.)
18          On March 17, 2020, Chief Judge Ricardo S. Martinez issued General Order 02-20 to
19   address the impact of COVID-19 on the Western District of Washington’s operations. The order
20   continued all criminal trial dates scheduled to occur before June 1, 2020. W.D. Wash., General
21   Order 02-20 § 2 (Mar. 17, 2020). The order further found that:
22          With regard to criminal matters, due to the Court’s reduced ability to obtain an
            adequate spectrum of jurors and the effect of the above public health
23          recommendations on the availability of witnesses, counsel and Court staff to be
            present in the courtroom, the time period of the continuances implemented by this
24
            General Order will be excluded under the Speedy Trial Act, as the Court
25          specifically finds that the ends of justice served by ordering the continuances
            outweigh the best interests of the public and any defendant’s right to a speedy trial,
26          pursuant to 18 U.S.C. § 3161(h)(7)(A). For the same reasons, the Court finds under


     ORDER
     CR20-0033-JCC
     PAGE - 1
               Case 2:20-cr-00033-JCC Document 78 Filed 07/31/20 Page 2 of 2



            18 U.S.C. § 3060(C) extraordinary circumstances exist, and justice requires delay
 1          of all criminal preliminary hearings during the time period of the continuances
 2          implemented by this order.
     Id. at § 4; see W.D. Wash., General Order 11-20 (July 30, 2020) (continuing all criminal trial
 3
     scheduled to occur before September 8, 2020).
 4
            Having thoroughly considered the Government’s motion and the Court’s general orders,
 5
     the Court hereby FINDS as follows:
 6
        1. For the reasons set forth in the Government’s motion and General Orders 02-20 and 11-
 7
            20, the ends of justice served by granting a continuance outweigh the best interests of the
 8
            public and Defendant in a speedy trial, 18 U.S.C. § 3161(h)(7)(A); and
 9
        2. Failure to grant a continuance would likely make trial impossible, result in a miscarriage
10
            of justice, and deny counsel for Defendant and the Government the reasonable time
11
            necessary for effective preparation, taking into account the exercise of due diligence, 18
12
            U.S.C. § 3161(h)(7)(B)(i), (B)(iv).
13
            For the foregoing reasons, the Court GRANTS the Government’s motion (Dkt. No. 74).
14
     The Court VACATES the current trial date of August 3, 2020, and ORDERS the parties to attend
15
     a status conference on September 8, 2020, at 10:00 a.m., at which the parties must propose a new
16
     trial date. The Court further ORDERS that the time between the date of this order and the status
17
     conference is excludable time under the Speedy Trial Act, pursuant to 18 U.S.C. §§
18
     3161(h)(7)(A), 3161(h)(7)(B)(ii), and 3161(h)(7)(B)(iv).
19
            DATED this 31st day of July 2020.
20

21

22

23
                                                          A
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE

25

26


     ORDER
     CR20-0033-JCC
     PAGE - 2
